DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  The specification lacks antecedent basis for at least “integrated circuitry, at least one memory configured to store computer-program- code instructions; and at least one processor configured to execute the computer- program-code instructions to”.  Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  The limitation “integrated circuitry, at least” should be amended to “integrated circuity including at least” to be clear that the integrated circuitry is not separate from the at least one memory or processor, but rather includes the at least one memory and/or processor.  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations related to a hand-held device with claimed components such as handle, battery, camera, sensor, processor, memory, etc must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the data” in line 8 and "the captured visual and numerical data" in line 13; however, there is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 102 (a)(1) as anticipated by Tilton (US 2007/0257814) or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Tilton (US 2007/0257814) in view of Bissonnette (US 2005/0272513).
Claim 1:  Tilton discloses an electronic device (8) for capturing and aggregating data pertaining to the physical skills of a person, comprising: a housing (2) with a handle (4) for holding and operating the device (¶ 18); a battery (60) for powering the device (¶ 26); a camera (22) that is constructed to take video and still photographs (¶ 20, 22, 24-25); a sensor subsystem that includes an optical radar device (20) for measuring the speed of objects and humans (¶ 20); a memory-storage device (50) for storing the video/still photographs and the data including numerical data (Abstract, ¶ 12, 25); and a display for showing desired video, still pictures and data that were captured by the camera and sensor subsystem and stored in the memory-storage device (Abstract, ¶ 9, 22, 25, 27, Figs. 1-4).  Tilton teaches that the display device displays the captured visual and numerical data (Abstract, ¶ 9, 22, 25, 27, Figs. 1-4), wherein such data could assist in evaluating the skills of the athlete, and how the athlete can better their play or avoid injury.  Additionally, Tilton integrated circuitry, including a suitable microprocessor to control all functions of the device (¶ 10-12 – a microprocessor or computer is inherent in relation to executing the functions of the electronic device).
	Although, Tilton does not explicitly suggested integrated circuitry including at least one memory configured to store computer-program- code instructions and at least one processor configured to execute the computer- program-code instructions to display the captured visual and numerical data, thereby to assist in evaluating the skills of the athlete, and how the athlete can better their play or avoid injury, it is implied and/or inherent that the electronic device of Tilton include some type of integrated circuitry including memory having instructions therein such that a processor of the electronic device can perform the disclosed functionality (the functionality including the display of the captured visual and numerical data).  However, in the alternative, an analogous art of Bissonnette teaches a similarly structured electronic device including integrated circuity including at least one memory configured to store computer-program- code instructions and at least one processor (301) configured to execute the computer- program-code instructions to display the captured visual and numerical data (Abstract, ¶ 29, 86, 141 (provide support for software (computer program code instructions) stored in memory (inherent) in the electronic device), 55, 138-145, 222, 232-235 (provides support for the processor controlling functionality of the device including display of captured images and/or analyzed data)).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the electronic device of Tilton with the memory/processor control means of Bissonnette because such a modification would have yielded predictable results, namely, a means of controlling the functionality of the electronic device in which Tilton is intended (see above).  Such a modification would enable rapid equipment optimization (Bissonnette - Abstract) and improve ease of use (Bissonette - ¶ 4).  Additionally, the use of memory and/or a processor executing instructions stored in memory would be considered mere routine to one of ordinary skill in the art for the purposes of controlling an electronic device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAMAR HARPER whose telephone number is (571)272-6177. The examiner can normally be reached 7:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAMAR HARPER/Primary Examiner, Art Unit 3715